Edward S. Antar*                                                                             Of Counsel
Solomon E. Antar                                                                             Leopold Gross
*Admitted to practice
in New York & New Jersey




        December 30, 2019

        Monster, Inc.
        601 Gateway Boulevard
        San Francisco, CA 94080

        Re: Triplenet Pricing, Inc., v. Monster, Inc.
            USDC, EDNY, Case No.: 1:19-cv-05805-LDH-RLM

        Gentlemen:

        On December 4, 2019, you were served through the NY Secretary of State with a summons and
        complaint in the above action, a copy of which is included herewith. Your answer was due on
        December 25, 2019, although neither filed nor received.

        In order to avoid any further action that might be taken against you in default, please attend to
        this matter as soon as possible so that you answer is filed no later than January 24, 2020.

        Also, in an aim towards resolving this dispute, please feel free to call me at any time to discuss
        this matter.

        Very truly yours,

        SOLOMON E. ANTAR

        a/
